Name: Council Regulation (EEC) No 1595/83 of 14 June 1983 amending Regulation (EEC) No 337/79 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163 /48 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1595/83 of 14 June 1983 amending Regulation (EEC) No 337/79 on the common organization of the market in wine price year, there should be a procedure to enable the Commission to adopt any necessary transitional measures , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas experience gained in managing the market in wine has brought to light the difficulties which arise from the fact that the price system applies from 16 December each year ; whereas the wine-growing year runs from 1 September to 3 1 August ; whereas , moreover, the application of several management measures, in particular compulsory distillation and preventive distillation, coincides with the start of the wine-growing year ; Whereas, therefore, in order to make the manage ­ ment of the market more consistent and the inter ­ vention measures more effective, the marketing year for wine products should be defined in Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (4), as last amended by Regulation (EEC) No 3082/ 82 (5), and the price system should be made to apply for the same period ; whereas, however, in order to ensure in good time that all the operators concerned by this measure are informed of it, the said measure should be applied only from the 1984/85 marketing year ; Whereas information and promotional campaigns for table wines on internal and external markets could open new outlets for those products and help to absorb surpluses ; Whereas , in order to facilitate the change to using the same period for the wine-growing year and the Article 1 Regulation (EEC) No 337/79 is hereby amended as follows : 1 . The following paragraph shall be added to Article 1 : '6 . The marketing year for the products speci ­ fied in paragraph 2 (hereinafter also called "the wine-growing year") shall begin on 1 September each ye'ar and end on 31 August of the follow ­ ing year.' 2 . Article 2 shall be replaced by the following : 'Article 2 1 . For each type of table wine representative of Community production a guide price shall be fixed for each marketing year before 1 August . 2 . The guide price shall be fixed on the basis of average prices recorded for the type of wine in question during the two marketing years preceding the date of fixing and on the basis of price trends during the current marketing year. These quotations shall be recorded at the prod ­ uction stage on the markets in Community wine-growing regions which market a substan ­ tial proportion of their own table wine produc ­ tion . 3 . The guide price shall be fixed at the produc ­ tion stage and shall be expressed, according to the type of wine, either in ECU per % vol/hl or in ECU per hi . 4 . The guide prices and the types of wine to which they apply shall be determined in accord ­ ance with the procedure laid down in Article 43 (2) of the Treaty.' (') OJ No C 32, 7 . 2 . 1983 , p. 26 . 0 OJ No C 96, 11.4. 1983 , p. 47 . 0 OJ No C 81 , 24. 3 . 1983 , p. 6 . (4) OJ No L54, 5 . 3 . 1979, p. 1 . 0 OJ No L 326, 23 . 11 . 1982, p. 1 22. 6 . 83 Official Journal of the European Communities No L 163/49 3 . In Article 3 : (a) paragraph 1 shall be replaced by the following : ' 1 . The Council , acting by a qualified majority on a proposal from the Commis ­ sion, shall fix annually before the start of the marketing year a threshold price activat ­ ing the intervention system (hereinafter called "the activating price") for each type of wine for which a guide price is fixed .'; (b) paragraph 2 (d) shall be replaced by the following : '(d) the harvest forecasts and the informa ­ tion contained in the latest forward esti ­ mates as provided for in Article 5 .'; (c) paragraph 3 shall be replaced by the following : '3 . The activating price shall be fixed at the same stage as the guide price and shall be valid for the whole of the marketing year.' 4. In Article 3a the first paragraph shall be replaced by the following : 'The aim of the set measures referred to in this title shall be to ensure equilibrium on the mar ­ ket in table wines and a minimum guaranteed price on the market for such wines equal to at least 82 % of the guide price.' 5 . The first subparagraph of Article 1 1 (2) shall be replaced by the following : ' 2 . Subject to the third paragraph, the buying ­ in price for wine delivered for distillation under paragraph 1 shall be :  60% of the guide price for each type of table wine fixed for the marketing year in question for table wines of these types and table wines having a close economic rela ­ tionship with each type of table wine,  60 % of the guide price for table wines of type A I fixed for the marketing year in question for wines suitable for yielding table wine.'  red wine,  white wine, falling within subheading 22.05 C of the Common Customs Tariff.' ; (b) the last subparagraph shall be replaced by the following : 'Reference prices shall be valid for the whole of the marketing year.' 7 . The first subparagraph of Article 40 (3) shall be replaced by the following : '3 . The buying-in price for wine delivered for distillation under paragraphs 1 and 2 shall be 50 % of the guide price for table wine of type A I fixed for the marketing year in question .' 8 . The following Article shall be inserted : 'Article 12b 1 . Measures to promote expansion of the mar ­ kets for table wine may be adotped. The measures referred to in the preceding para ­ graph shall concern :  the expansion of markets within the Com ­ munity ;  the expansion of markets outside the Com ­ munity : 2 . The Commission shall communicate to the Council before the start of the marketing year the programme of measures as referred to in paragraph 1 which it intends to adopt for the marketing year in question . 3 . As regards the financing of the common agricultrual policy , the measures referred to in paragraph 1 shall be regarded as intervention intended to stabilize the agricultural markets . Notwithstanding Article 3 ( 1 ) of Regulation (EEC) No 729/70, the financing of these mea ­ sures may be limited to part of the expenditure concerned. 4. The measures referred to in paragraph 1 and detailed rules for the application of this Article shall be adopted in accordance with the proce ­ dure laid down in Article 67 .' 6 . In Article 17 ( 1 ): (a) the first subparagraph shall be replaced by the following : ' 1 . A reference price shall be fixed before the start of each marketing year for the following products in bulk form : Article 2 The transitional measures necessary to mitigate the difficulties which might arise at first from the wine ­ growing year and the marketing year beginning on the same date shall be adopted in accordance with No L 163 /50 Official Journal of the European Communities 22 . 6 . 83 the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . They shall apply until 31 August 1985 at the latest . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1984, except for point 8 of Article 1 which shall apply from 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE